Citation Nr: 0944629	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart condition, 
claimed as an irregular heartbeat.



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel










INTRODUCTION

The Veteran served on active duty from December 1958 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran seeks service connection for a heart condition.  
Although service connection for a heart murmur was denied by 
VA in an unappealed February 1961 rating decision, at that 
time the evidence did not show a current heart condition.  
Since that time, the Veteran has been diagnosed as having 
atrial fibrillation (irregular heartbeat).  Because service 
connection was not previously denied for atrial fibrillation, 
that disability must be considered de novo.  Boggs v. Peake, 
No. 2007-7137 (Fed. Circ. Mar. 26, 2008); see also Ephraim v. 
Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).

This appeal was previously before the Board in June 2008, 
when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds, 
unfortunately, that this matter must again be remanded for 
additional development and adjudication, even though such 
action will, regrettably, further delay a decision in this 
appeal.

In accordance with the June 2008 remand instructions, in 
August 2008, the RO sent the Veteran a letter requesting that 
he identify the cardiologist referred to in his December 2006 
notice of disagreement, who apparently told him that a 
systolic murmur can and usually does develop into atrial 
fibrillation.  In a statement received in May 2009, the 
Veteran provided a list of treating physicians/facilities 
that he asserts have stated that a heart murmur can develop 
into atrial fibrillation.  Included in that list was a 
physician who the Veteran contends conducted a complete 
cardiac examination in 1961, in connection with the Veteran's 
Army Reserves service.  The claims file does not currently 
contain any Army Reserve medical records and it does not 
appear that the RO made any attempt to obtain such.  In order 
to ensure a complete record, this should be accomplished on 
remand.

Accordingly, the case is REMANDED for the following action:

1.	With any assistance as necessary from 
the Veteran, the RO should request from 
the appropriate entity any available 
medical records relating to the Veteran 
that were generated during his Army 
Reserve status between 1960 and 1964, 
and particularly in 1961.  All 
correspondence should be fully 
documented, and any negative response 
should be associated with the claims 
file. 

2.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


